DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-13		Pending
Prior Art Reference:
Mohan et al.		WO 2015/043924 A1

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohan et al. (WO 2015/043924 A1).

Regarding claim 1, Mohan discloses cooking oven (abstract; “electrical appliance”) comprising at least two entities (1, 3) made of sheet metal (page 4, line 15; “painted sheet metal”), each said sheet metal entity (1, 3) comprising at least one surface carrying an enamel layer (page 4, line 15; “painted sheet metal”), said enamelled sheet metal entities (1, 3) overlapping each other and a screw connection (10) for grounding (page 1, lines 12-15) and coupling said sheet metal entities (1, 3), wherein a ground element (page 1, lines 12-15) is at least indirectly coupled with one of said enamelled sheet metal entities (1, 3) for grounding said stack of enamelled sheet metal entities (1, 3), wherein at least one screw (10) with a screw shaft (24) is provided through said enamelled sheet metal entities (1, 3), wherein the screw (10 is at least indirectly electrically coupled with the ground element (page 1, lines 12-15) and said screw shaft (24) comprises a thread (fig. 4) for providing an electric coupling between the enamelled sheet metal entities (1, 3).

Regarding claim 2, Mohan discloses cooking oven according to claim 1, wherein the ground element (page 1, lines 12-15) is directly electrically coupled with one of said enamelled sheet metal entities (1, 3) for grounding said enamelled sheet metal entity (1, 3).

Regarding claim 3, Mohan discloses cooking oven according to claim 1, wherein the ground element (page 1, lines 12-15) is a non-enamelled sheet metal entity (1, 3) arranged on top of the stack of enamelled sheet metal entities (1, 3).

Regarding claim 4, Mohan discloses cooking oven according to claim 1, wherein at least one of the enamelled sheet metal entities (1, 3) comprises a hole (11, 13) for receiving the screw shaft (24).

Regarding claim 5, Mohan discloses cooking oven according to claim 1, wherein each enamelled sheet metal entity (1, 3) comprises a hole (11, 13), and the respective holes (11, 13) of the enamelled sheet metal entities (1, 3) are congruent.

Regarding claim 6, Mohan discloses cooking oven according to claim 3, wherein the non-enamelled sheet metal entity (1, 3) comprises a hole (11, 13) having a diameter greater than the diameter of the respective hole (11, 13) provided in one of said enamelled sheet metal entities (1, 3).

Regarding claim 7, Mohan discloses cooking oven according to claim 6, wherein the hole (11, 13) in the non-enamelled sheet metal entity (1, 3) is arranged concentrically to said respective hole (11, 13) provided in one of said enamelled sheet metal entities (1, 3).

Regarding claim 8, Mohan discloses cooking oven according to claim 1, wherein the screw (10) is a metal screw (page 1, lines 15-20).

Regarding claim 9, Mohan discloses cooking oven according to claim 1, wherein the enamelled sheet metal entities (1, 3) abut against each other (fig. 1) in the area of the screw shaft (24).

Regarding claim 10, Mohan discloses cooking oven according to claim, wherein the non-enamelled sheet metal entity (1, 3) and the enamelled sheet metal entities (1, 3) abut against each other (fig. 1) in the area of the screw shaft (24).

Regarding claim 11, Mohan discloses cooking oven according to claim, wherein the screw (10) is adapted to cut (page 1, lines 15-20) into the vitreous enamel layer provided at the enamelled sheet metal entities (1, 3).

Regarding claim 12, Mohan discloses a cooking appliance (abstract; “electrical appliance”) comprising a sheet metal stack (1, 3, 5, 6) having first, second and third sheet metal layers (1, 3, 5, 6), said first and second sheet metal layers (1, 3, 5, 6) abutting and overlapping one another (fig. 1) and carrying respective first and second non-conductive enamel coating layers (page 4, line 15; “painted sheet metal”), a screw (10) penetrating respective first and second holes (11, 12, 13) in said first and second sheet metal layers (1, 3, 5, 6), said screw (10) having a thread (24) that that cuts (page 1, lines 15-20) through said first and second enamel coating layers (page 4, line 15; “painted sheet metal”) on screwing into said first and second holes (11, 12, 13) in order to ensure a reliable electrical connection between each of said first and second sheet metal layers (1, 3, 5, 6) and said screw (10), said third sheet metal layer (1, 3, 5, 6) having no non-conductive enamel coating, said third sheet metal layer (5) abutting and overlapping said second sheet metal layer (1, 3, 5, 6) and having a third hole (12) therein arranged concentrically with and has a larger diameter than each of said first and second holes (11, 12, 13), a shaft (24) of said screw (10) having said threads (24) thereon penetrating said first and second holes (11, 12, 13) through said third hole (12), a head (25) of said screw (10) abutting against a surface of said third sheet metal layer (1, 3, 5, 6) opposite said second sheet metal layer (1, 3, 5, 6) and thereby being electrically coupled thereto, said first and second sheet metal layers (1, 3, 5, 6) being thereby commonly grounded (page 1, lines 12-15) to said third sheet metal layer (1, 3, 5, 6) via said screw (10).

Regarding claim 13, Mohan discloses the cooking appliance according to claim 12, said first and second holes (11, 12, 13) being congruent, said third hole (11, 12, 13) having a diameter larger than said first and second holes (11, 12, 13), said screw (10) being metal (page 1, lines 15-20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd